Citation Nr: 0906902	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-12 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of an anterior cruciate ligament (ACL) tear of 
the left knee.

2.  Entitlement to an initial compensable rating for 
residuals of a left second metatarsal fracture.  

3.  Entitlement to an initial rating in excess of 10 percent 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel


INTRODUCTION

The Veteran served on active duty August 1997 to October 
2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from March 2004 and December 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO).  The March 2004 rating decision granted service 
connection for a right shoulder disability, rated at 10 
percent effective from November 1, 2003; and residuals of a 
left second metatarsal fracture, rated as non-compensable 
effective November 1, 2003.  The December 2004 rating 
decision granted service connection for residuals of an ACL 
tear of the left knee rated at 10 percent effective November 
1, 2003.

The Veteran requested a Board hearing in his July 2005 
substantive appeal.  On July 2006, the Veteran's 
representative withdrew his request for a BVA video hearing.  
Therefore, no additional action in this regard is required.  
See 38 C.F.R. § 20.704(e) (2008).

The claim of entitlement to an initial rating in excess of 10 
percent for residuals of an ACL tear of the left knee is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of a left 
second metatarsal fracture are productive of tenderness and 
subjective complaints of pain.  There is no evidence of 
malunion of the tarsal or metatarsal bones, no limitation of 
motion and no evidence of loss of use of the foot.

2.  The Veteran's service-connected right shoulder disability 
is manifested by tenderness, pain, fatigue, weakness, lack of 
endurance, flexion to 170 degrees, abduction to 160 degrees, 
internal rotation to 90 degrees and extension to 45 degrees.  
There is no fracture, dislocation, malunion of the clavicle 
or scapula, ankylosis or impairment of the scapula. 


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a left second metatarsal fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5276-5284 (2008).

2.  The criteria for an evaluation in excess of 10 percent 
for a right shoulder disability have not been met.  38 
U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5200-5203 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis 
of disability evaluations is the ability of the body as a 
whole to function under the ordinary conditions of daily 
life, including employment.  38 C.F.R. § 4.10. 

As previously noted, in March 2004 the RO granted service 
connection for right shoulder separation, and assigned a 
rating of 10 percent; and service connection for left second 
metatarsal fracture, and assigned a non-compensable rating.  
The Veteran appealed the determination.  Because the Veteran 
appealed the RO's determination at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found-a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 
(2008); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  See Johnson v. Brown, 9 
Vet. App. 7 (1996).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

II.  Analysis

Left Second Metatarsal Fracture 

The Veteran contends that his left second metatarsal fracture 
disability warrants a higher evaluation due to the severe 
impact it has on his daily life.  By way of history, the 
Veteran sustained a left foot fracture when he fell off a 
rock in 1999 while in service.

The Veteran received a VA examination in July 2003.  The 
Veteran complained of weakness and soreness of his left foot, 
especially with prolonged standing.  He reported missing two 
months of work due to his condition.  The Veteran's gait was 
normal.  The examiner stated that there was no rigidity, 
spasm, circulation disturbance or swelling.  The examiner 
stated that the foot showed mild tenderness to palpation of 
the left lateral surface.  There were no signs of painful 
motion, edema, vascular changes or instability.  The 
diagnosis was status post left foot fracture, with residual 
tenderness.

A VA examination conducted in December 2004, shows that the 
left foot was without weight bearing and showed no fractures.  
The examiner found that joint spaces, alignment and regional 
soft tissues were normal.  

The Veteran received a DRO hearing in July 2005.  The Veteran 
testified that he experiences pain on the bridge of his foot 
when he walks.  He also reported pulsating pain when the foot 
is at rest.  

VA and private medical reports dated from 2005 until 2006 do 
not show increased impairment of the left foot.

The RO has rated the disorder under Diagnostic Code 5283 
which provides that a 10 percent rating is warranted for 
malunion of or nonunion of tarsal or metatarsal bones which 
is moderate in degree.  A 20 percent rating is warranted for 
a moderately severe malunion or nonunion.  A 30 percent 
rating is warranted for a severe malunion or nonunion.  
38 C.F.R. § 4.71a, Diagnostic Code 5283.

Similarly, a foot injury may potentially be rated under 
Diagnostic Code 5284.  Under that diagnostic code, a 10 
percent rating is warranted for an injury which is moderate 
in degree.  A 20 percent rating is warranted for a moderately 
severe injury. A 30 percent rating is warranted for a severe 
injury.  A 40 percent rating may be assigned if there is 
actual loss of use of the foot.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284.

After considering all of the evidence, the Board finds no 
basis for assigning a compensable evaluation for the 
Veteran's left second metatarsal fracture.  It is clear from 
the record that the Veteran's left toe disorder is productive 
of mild tenderness and subjective complaints of pain.  
However, the record simply does not reflect that the 
Veteran's foot disorder is productive of symptomatology 
analogous to moderate malunion or nonunion, nor is there 
moderate injury of the foot.

The Board has considered whether the Veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the foot.  However, the Veteran does not 
have bilateral weak foot, claw feet (pes cavus), 
metatarsalgia, hallux rigidus, hammertoe or other foot 
injuries to warrant a higher evaluation.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5277, 5278, 5279, 5281, 5282 (2008).

In this case, Diagnostic Code 5283 is not based on limitation 
of motion; therefore, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 do not apply.  See DeLuca, supra.  

The Veteran is competent to report his symptoms.  The Board 
does not doubt the sincerity in the Veteran's belief that his 
disability warrants a compensable rating; however, the 
objective medical evidence does not support the contentions 
for a compensable evaluation.  Since service connection has 
been in effect, the preponderance of the evidence is against 
the claim for a compensable evaluation and the benefit-of-
the-doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55.

Right Shoulder Disability 

The Veteran contends that his right shoulder disability 
warrants a higher evaluation due to the severe impact it has 
on his daily life.  By way of history, the Veteran injured 
his shoulder in 2001 when he fell in service.  Medical Board 
records from June 2003 show that the Veteran had a right 
shoulder acromioclavicular separation with a failed 
reconstruction that was complicated by three wound 
infections.  The Medical Board Report stated that from July 
2002 to February 2003, the Veteran had six surgeries to 
repair his shoulder, but all failed.

The Veteran received a VA examination in July 2003 and 
reported constant pain in his right shoulder area.  The 
examiner noted that the shoulder joint pops and grinds with 
range of motion.  He reported missing five months of work 
because of his shoulder problem and stated that he cannot 
lift heavy objects.  The examiner determined that the Veteran 
is left hand dominate.  The range of motion for the right 
shoulder was flexion to 180 degrees without pain, abduction 
to 180 degrees, with pain at 160 degrees, internal and 
external rotation to 90 degrees without pain.  The diagnosis 
was status post right shoulder surgery, with residuals 
painful motion and AC joint separation.

A VA examination conducted in December 2004, showed no 
fracture or dislocation of the right shoulder.  The examiner 
found palpatory tenderness over the shoulder joint.  The 
examiner also noted a scar that measures 10 cm long, 2 cm 
deep and 2 cm wide.  The Veteran had flexion and abduction to 
170 degrees, extension to 45 degrees, and internal rotation 
to 90 degrees.  The examiner reported that the Veteran was 
limited by pain on range of motion, fatigue, weakness and 
lack of endurance.  X-ray studies revealed marked 
acroosteolysis of the distal clavicle with separation of the 
acromioclavicular joint space, likely post surgical, and that 
the glenohumeral space is normal and had no fracture or 
dislocation.  Residuals of injury to the right shoulder was 
diagnosed.

At the DRO hearing, the Veteran reported that he has a scar 
on his right shoulder due to surgery.  He also stated that 
the scar is painful and tender.  He reported that his right 
arm is weaker and that he cannot do the activities he used to 
do with that arm.  He considers himself to be right handed 
and states that he does everything with his right hand except 
for write.  The Veteran's friend A.B. testified that he knew 
the Veteran before he began having difficulties with his 
right arm and that he can no longer do what he used to be 
capable of doing with his right arm. 

The Veteran is currently rated at 10 percent under Diagnostic 
Code 5203.  A 10 percent evaluation is warranted where there 
is evidence of malunion of the (minor) clavicle or scapula, 
or nonunion without loose movement.  A 20 percent evaluation, 
under those same laws and regulations, requires demonstrated 
evidence of nonunion of the clavicle or scapula, with 
accompanying loose movement, or, in the alternative, 
dislocation of the clavicle or scapula.  38 C.F.R. § 4.71a 
and Part 4, Code 5203 (2008).  Major and minor joints are 
rated identically for the purposes of 5203.  The Veteran 
showed no signs of a nonunion of his clavicle or scapula; 
therefore, the symptoms attributable to his right shoulder 
disability do not more nearly approximate the criteria for a 
higher evaluation under Diagnostic Code 5203. 

The Board has considered whether the Veteran's disability 
would warrant a higher evaluation under other Diagnostic 
Codes pertaining to the shoulder.  The Veteran has not shown 
a compensable limited range of motion and therefore, 
Diagnostic Code 5201 would not provide a higher rating.  The 
Veteran has also not shown ankylosis or impairment of his 
humerus, and therefore Diagnostic Codes 5200 and 5203 are not 
for application.   

The Board also notes that the Veteran has a scar on his 
shoulder, due to the many surgeries he has had to endure.  
The March 2004 rating decision service-connected the Veteran 
for a tender scar of the right shoulder rated at 10 percent 
effective November 1, 2003.  His scar is currently rated 
under Diagnostic Code 7804, as the scar has been shown to be 
painful and tender.  The assignment of a higher rating in 
this regard is not warranted.

In reaching this decision, the Board has considered the 
mandates of DeLuca.   While the Veteran complains of pain, 
swelling, fatigability and a lack of endurance of the right 
shoulder, his range of motion findings still do not more 
nearly approximate the criteria for a higher rating.  

The Veteran also submitted several health related articles.  
A medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999).; see also Sacks v. West, 11 Vet. 
App. 314 (1998).  There is no medical opinion accompanying 
the articles and thus, the articles are not probative in 
determining the Veteran's appropriate ratings. 

Since service connection has been in effect, the 
preponderance of the evidence is against the claim for a 
rating in excess of 10 percent for a right shoulder 
disability and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.

Extraschedular Consideration

The Board has also considered whether there is any evidence 
which would support a Remand of this claim for consideration 
for an extraschedular evaluation under the provisions of 38 
C.F.R. § 3.321.  While the Board acknowledges the Veteran's 
complaints of shoulder pain, foot pain and limited motion, 
there is no evidence that the service-connected disabilities 
present an unusual or exceptional disability picture.  There 
is no medical evidence or information showing that the 
Veteran's service-connected disabilities required any periods 
of recent hospitalization.  While the Board acknowledges the 
Veteran's contentions that he has missed months of work due 
to his disabilities, the Board finds that the Veteran is 
appropriately rated and that his objective symptomatology is 
consistent with the criteria in the Rating Schedule.  The 
Veteran's symptoms of painful motion and limited motion are 
normal manifestations of his disorders and such symptoms are 
contemplated under the rating schedule.  The Board finds that 
the disability picture is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1).  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  

III.  Duty to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a);  38 C.F.R. § 
3.159(b) (2008);  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.

The Board concludes that the Veteran has been afforded 
appropriate notice under the VCAA.  The Veteran received a 
VCAA notice letter in July 2003, prior to the initial 
adjudication of the claim.  The letter notified the Veteran 
of what information and evidence must be submitted to 
substantiate a claim for service connection.  

As to informing the Veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that on his behalf, VA would make 
reasonable efforts to obtain records that were not held by a 
federal agency, such as records from private doctors and 
hospitals.  The VCAA letter stated that he would need to give 
VA enough information about the records so that it could 
obtain them for him.  Finally, he was told to submit any 
medical records or evidence in his possession that pertained 
to the claim.

The Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), holds that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  As previously 
defined by the courts, those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

Elements (1), (2) and (3) (veteran status, current existence 
of a disability and relationship of such disability to the 
Veteran's service) are not at issue.  Regarding elements (4) 
(degree of disability) and (5) (effective date of the 
disability), he was provided with notice of the type of 
evidence necessary to establish a disability rating in a 
March 2006 letter.  While this notice was sent after the 
March 2004 decision, the Board determines that the Veteran is 
not prejudiced.  The Veteran's claim was readjudicated in 
March 2005.  Additionally, the Veteran has had many 
opportunities to participate effectively in the processing of 
his claim.  

As a final matter, the Board has considered the recent 
decision of Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
However, Vazquez-Flores pertains to the requirements of 38 
U.S.C.A. § 5103(a) for increased evaluation claims other than 
those based on initial evaluations.  Here, the claim involves 
an initial evaluation, and as previously noted, the Court in 
Dingess held that in such cases section 5103(a) notice is not 
required, because the purpose that the notice was intended to 
serve has been fulfilled.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002 & Supp 2008); 38 C.F.R. 
§ 3.159 (2008).  In connection with the current appeal, VA 
has obtained the Veteran's service treatment records and 
private treatment records.  VA also provided the Veteran with 
VA examinations in connection with his claims.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2008); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial compensable rating for residuals of 
a left second metatarsal fracture is denied.

Entitlement to an initial rating in excess of 10 percent for 
a right shoulder disability is denied.


REMAND

The Veteran underwent an arthroscopic left ACL reconstruction 
on January 6, 2006.  In a Brief dated January 28, 2009, the 
Veteran's representative requested that the Veteran be issued 
a temporary total evaluation for the duration of his recovery 
period and attached post-surgical medical records.  The 
records are dated in January 2006 and were not reviewed by 
the RO.  The post-operative records show that the Veteran was 
healing well and had flexion to 70 degrees.  On January 26, 
2006, his motion was within normal limits and his incisions 
were well healed.  The Veteran was provided with a functional 
ACL brace and was told to continue to use the brace to avoid 
hyperextension.  

In light of the Veteran's 2006 surgery, a contemporaneous VA 
examination is needed to determine the current severity of 
his service-connected ACL tear of the left knee.  VA's 
General Counsel has indicated that when a claimant asserts 
that the severity of a disability has increased since the 
most recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995).  See Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1995); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, because the Veteran and his representative did 
not waive the right to initial RO review, the Veteran's 
private treatment records must be considered by the agency of 
original jurisdiction.  38 C.F.R. § 20.1304(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all postoperative records of 
treatment for the Veteran's ACL tear left 
knee.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative results, 
that fact should be documented in the 
claims file, and the Veteran should be 
informed in writing.

2.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected ACL tear 
left knee.  The claims file and a copy of 
this Remand must be made available to and 
reviewed by the examiner.  The examiner 
should specifically address the Veteran's 
range of motion, levels of pain, periods 
of incapacitating episodes, if any, and 
the effect of his knee pain on his daily 
life.  A complete rationale for all 
opinions must be provided. 

3.  After accomplishing any additional 
development deemed appropriate, 
readjudicate the issue of entitlement to 
an initial rating in excess of 10 percent 
for residuals of an ACL tear of the left 
knee, to include whether a temporary total 
evaluation following the Veteran's 
reconstruction surgery is warranted.  See 
also Fenderson v. West, 12 Vet. App. 119 
(1999).  If the desired benefit is not 
granted to the Veteran's satisfaction, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative, and the appropriate time 
period within which to respond should be 
provided.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
C. CRAWFORD 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


